           Case 2:20-cv-00935-BMS Document 11 Filed 08/10/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATASHA SULTAN,                        :
         Plaintiff,                    :      CIVIL ACTION
                                       :
      v.                               :
                                       :
AIG CASUALTY INSURANCE,                :      No. 20-935
          Defendant.                   :

                                      ORDER

      AND NOW, this 10th day of August 2020, upon consideration of Motion to Remand of

Plaintiff, Natasha Sultan, As Defendant, AIG Advantage Insurance Company’s Removal Was

Untimely, and Defendant’s response thereto, and for the reasons stated in this Court’s

Memorandum dated August 10, 2020, it is ORDERED that the Motion (Document No. 6) is

DENIED.

                                       BY THE COURT:

                                       /s/ Berle M. Schiller

                                       Berle M. Schiller, J.
